DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 05, 2021 has been entered.
Formal Matters
	Applicant’s amendments and arguments filed on November 05, 2021 are acknowledged and have been fully considered. Claims 1-9, 16, 18, and 20-21 are pending. Claims 1-9, 16, 18, and 20-21  are under consideration in the instant office action.  Applicant’s amended claims 1-2, 6-9, 16, 18, and 20. Claim 21 is newly added. Claims 10-15, 17, and 19 are canceled. Applicant’s amendment necessitated a new ground of rejections.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
New Rejections 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5, 16, 18, and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kishen et al. (JOE, 2008, 34(12), 1515-1520, from IDS previously cited), Madhavan et al. (Acta Biomaterialia 6 (2010) 1413–1422, newly cited),  Tsai et al. (ANTIMICROBIAL AGENTS AND CHEMOTHERAPY, 55(5), p. 1883–1890, 2011, previously cited), Rolim et al. (Journal of Photochemistry and Photobiology B: Biology 106 (2012) 40–46, available online October 19th, 2011, previously cited), Wang (Biomaterials, 2001, 22, 2247-2255, from IDS, previously cited) as evidenced by George et al. (http://medind.nic.in/eaa/t06/i1/eaat06i1p7.pdf, cached wayback machine 2009, from IDS), and Xu et al. (J. of Biomedical Materials Research Part B: Applied Biomaterials, 2011, 98B(1), 150-159, previously cited).
Applicant’s claim:
--A method of dental treatment.
Determination of the scope and content of the prior art
(MPEP 2141.01)
	 Kishen teaches using/methods of using chitosan nanoparticles for the disinfection of root canals (See abstract). The chitosan nanoparticles are made by adding sodium tripolyphosphate to the chitosan solution, and thereby the chitosan nanoparticles contain phosphate, and wherein the average diameter of the particles are approximately 70 nm in size (the examiner notes that this average particle size teaching renders obvious the particle size recited in claim 21) and wherein the particles are mixed with water which reads on the instantly claimed slurry, and these particles were found by Kishen to reduce the adherence of bacteria to dentin, which would read on the elimination of bacterial biofilms that are instantly claimed (See pg. 1516, left col. ln. 5-13; pg. 1517, left col. under heading Characterization of Nanoparticulates; Results section pg. 1517-1518, inclusive). The chitosan nanoparticles of Kishen have not shown to aggregate. 
	Kishen teaches wherein the chitosan nanoparticles function as antimicrobials and would read on the antibiofilm agent for elimination and prevention of biofilms as is instantly claimed (See pg. 1516, left col. ln. 5-13; pg. 1517, left col. under heading Characterization of Nanoparticulates; Results section pg. 1517-1518, inclusive). 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Kishen does not teach the functionalized chitosan biopolymers nanoparticles are incorporated into a collagen matrix of the dentin within the root canal. However, these deficiencies in Kishen are addressed by the teachings of Madhavan et al.
Madhavan et al. teach that Vascular grafts are widely used for a number of medical treatments. Strength, compliance, endothelialization and availability are issues of most concern for vascular graft materials. With current approaches, these requirements are difficult to satisfy simultaneously. To explore an alternative approach, the present study has engineered the collagen gel construct by incorporating mimetic components and crosslinking the construct with different crosslinkers. The effects of component additives, such as chitosan and elastin, have been evaluated in terms of their mechanical and biological properties. Results demonstrate that the incorporation of chitosan and/or elastin alter stress–strain curves in the low stress loading region, and significantly improve the stretching ratio and ultimate stress of gel constructs compared to collagen constructs. Electron microscopy results suggest that the mechanical improvements might be due to microstructural modifications by chitosan sheets and elastin fibers. The effects of crosslinkers, such as formaldehyde, genipin and ethyl-(dimethyl aminopropyl) and carbodiimide hydrochloride (EDAC) have also been evaluated. Results demonstrate that formaldehyde, EDAC and genipin employ different mechanisms to crosslink collagen-based constructs, and use of genipin as a construct crosslinker exhibits improved elongation and endothelial coverage as compared to formaldehyde and EDAC. In addition, extending gelation time increased the elastic modulus but not the ultimate strength. Therefore, this study suggests that the mimicry of natural vessel tissues with properly crosslinked biopolymer composites could be a potential material design strategy for vascular graft materials (see abstract). The ability of collagen to polymerize into a three-dimensional fibrous matrix makes it an appealing material for extensive therapeutic applications including medical implants. However, collagen matrix constructs lack desired mechanical properties for vascular grafts. Hydrated reconstituted collagen matrices are mechanically weak and stiff. They thus need to be modified for high compliance and elongation as vessel substitutes and be strengthened to be ready for in vivo use. The ECM of natural vessels is a collagen based composite consisting of fibrous proteins such as collagen and elastin, and proteoglycans containing long chain polysaccharides, glycosaminoglycans (GAGs). GAGs such as chondroitin-6- sulphate play an important role in tissue elasticity and interacting with functional proteins. Chitosan or ‘‘poly-D-glucosamine”, a natural polysaccharide, is characterized by excellent biocompatibility and structural similarity to GAGs. Our prior study used chitosan in conjugation with collagen to make constructs that can control cell growth (see page 1414). To increase collagen strength, two strategies are generally implemented – crosslinking and reinforcement. Crosslinking involves the use of physical or chemical crosslinkers such as glutaraldehyde, formaldehyde, Nethyl-N0 -(3-dimethyl-aminopropyl) carbodiimide hydrochloride (EDAC) and genipin. These crosslinkers form covalent bonds between characteristic chemical groups on biopolymers. Reinforcement involves the addition of mechanically stronger components to the collagen matrix. This process, if precisely controlled, might increase the ultimate strength of the matrix. The main advantage of using crosslinking or reinforcement to gain mechanical strength is reducing the manufacture time required for a strong vascular graft. Previous studies often used one crosslinker or one reinforcement component, and thus the relative potentials of these matrix-strengthening approaches are not known. Comparative studies to evaluate the efficiency of different approaches in terms of their capability of strengthening collagen-based constructs and inducing cytotoxicity are critical to future studies and use of collagen materials in various biomedical applications. To this end, the present study has investigated mechanical, structural and biological properties of the materials that are constructed from mixtures of collagen, chitosan and/or elastin, and are crosslinked with EDAC, formaldehyde or genipin, in order to evaluate their potentials in vascular graft applications (see page 1414). Results from this study have demonstrated that the properties of collagen constructs are tunable with the addition of mimetic components and the selection of crosslinkers. Chitosan and elastin improve the strength, elongation and stretchability of collagen based gel constructs. Crosslinkers impart critical effects on the strength and modulus of the constructs as well as cell compatibility. Constructs crosslinked with genipin demonstrate higher elongation and endothelial coverage without reducing strength compared to EDAC and formaldehyde. In addition, extending gelation time increased the modulus but not the ultimate strength or the elongation at the break. Therefore, the constructs composed of a combination of collagen, chitosan and/or elastin and crosslinked with genipin, hold potential for superior performance in both mechanical properties and biological properties. This study has given important implications to engineering collagen-based gel matrix materials for vascular graft applications (see conclusion).

Kishen does not teach functionalizing/covalently bonding the nanoparticles to photoactivatable anionic photosensitizer moieties, specifically rose bengal and covalently bonding the nanoparticles with phosphoryl moieties. However, these deficiencies in Kishen are addressed by Rolim et al., Tsai et al., and Wang, and as evidenced by George, and Xu et al.
	Rolim et al. teach in the abstract several photosensitizers have been used against oral bacteria without standardization. Singlet oxygen(1O2) is an aggressive chemical species that can kill cells through apoptosis or necrosis. Objective: to com-pare the antimicrobial activity of photodynamic therapy (PDT) with different photosensitizers at the same concentration against Streptococcus mutants. In addition, the1O2production of each photosensitizer was determined. The photosensitizers (163.5lM) methylene blue (MB), toluidine blue ortho (TBO) and malachite green (MG) were activated with a light-emitting diode (LED; k= 636 nm), while eosin (EOS),erythrosine (ERI) and rose bengal (RB) were irradiated with a curing light (k= 570 nm). Light sources were operated at 24 J cm2. For each photosensitizer, 40 randomized assays (n= 10 per condition) were performed under one of the following experimental conditions: no light irradiation or photosensitizer, irradiation only, photosensitizer only or irradiation in the presence of a photosensitizer. After treatment, serial dilutions of S. mutants were seeded onto brain heart infusion agar to determine viability in colony-forming units per milliliter (CFU mL1). Generation of1O2was analyzed by tryptophan photooxidation and the decay constant was estimated. Results were analyzed by one-way ANOVA and the Tukey–Kramertest (p< 0.05). PDT with irradiation in the presence of the photosensitizers TBO and MG was effective in reducing S. mutans counts by 3 and 1.4 logs, respectively (p< 0.01), compared to their respective untreated controls. MB generated 1.3 times more1O2than TBO, and both produced significantly higher concentrations of singlet oxygen than the other photosensitizers. Since in vitrobulk1O2production does not indicate that1O2was generated in the bacterial activity site, the bactericidal action against S. mutans cannot be related to in vitro singlet O2generation rate. In vitro S. mutans-experiments demonstrated TBO as the only photosensitizer that effectively reduced 99.9% of these microorganisms (abstract). The current study focuses on the use of PDT performed with different photosensitizers, since a better understanding of S. mutans photo inactivation is an important issue in Dentistry. In addition, the resulting production of reactive oxygen species (ROS) was evaluated, particularly 1 O2, because many of the bacteria that cause oral infections do not express proteins that neutralize ROS, such as catalase and superoxide dismutase (see page 44).
Tsai et al. teach in the abstract Antimicrobial photodynamic inactivation (PDI) was shown to be a promising treatment modality for microbial infections. This study explores the effect of chitosan, a polycationic biopolymer, in increasing the PDI efficacy against Gram-positive bacteria, including Staphylococcus aureus, Staphylococcus epidermidis, Streptococcus pyogenes, and methicillin-resistant S. aureus (MRSA), as well as the Gram-negative bacteria Pseudomonas aeruginosa and Acinetobacter baumannii. Antimicrobial photodynamic inactivation (PDI) is a developing therapeutic tool against bacterial infections and has garnered much interest for use in managing drug-resistant bacterial strains . PDI as a bactericide employs the combination of a nontoxic photosensitizer (PS) and visible light to generate cytotoxic species. After light irradiation, the activated photosensitizer (triplet photosensitizer) may subsequently react with molecules in its direct environment by an electron transfer process to form radicals, which can further interact with oxygen to produce reactive oxygen species (type I reaction). Alternatively, the triplet photosensitizer can directly transfer energy to oxygen to generate highly reactive singlet oxygen (type II reaction). PDI was shown to be effective against Gram-positive and Gram-negative bacteria as well as antibiotic-resistant strains, and evidence indicates that repeated photosensitization does not induce resistance of the bacteria to this treatment. Due to the morphological characteristics of membranes, Gram-positive bacteria are more susceptible to PDI than Gram-negative bacteria for most commonly used PSs (10, 15). Three approaches were developed to increase the efficacy of PDI against Gram-positive and Gram-negative bacteria. First, pretreatment with agents that increase the permeability of the outer membrane, such as the cationic polypeptide polymyxin B  or the metal chelator EDTA, was shown to increase the effectiveness of PDI in killing Gram-negative bacteria. Furthermore, covalently conjugating poly-L-lysine and PS can produce broad-spectrum antimicrobial photoinactivation. The third approach is to use PSs with an intrinsic positive charge, which can increase the PDI efficacy in both Gram-positive and Gram-negative bacteria (page 1883).  Tsai et al teach chitosan is a natural linear polycationic biopolymer consisting of N-acetyl-D-glucosamine and -1,4-linked D-glucosamine. Because of its safety and excellent biocompatibility , chitosan has received considerable attention for medical and pharmaceutical applications in wound healing, tissue engineering, and drug delivery. Its antimicrobial activity against a wide variety of microorganisms, including fungi, algae, and some bacteria, was reported. It is believed that the bacteriostatic/bactericidal activity of chitosan is related to the protonated positive charge number of chitosan and the number of negative charges on the microbial surface (see page 1883). A PS can be administrated to infected tissues by local delivery such as topical application. Chitosan can be further formulated as a hydrogel or film to apply to PDI-treated tissues to augment the bactericidal effects. The combination of PDI and chitosan was shown to be a promising antimicrobial approach against infectious disease (see page 1889).
Wang teaches phosphorylating chitosan via reaction with phosphorous pentoxide which is the same method instantly claimed which is covalent reaction and Wang further teaches wherein the phosphorylated chitosan is useful in calcium phosphate cements for clinical applications which include dentistry/root canals as is evidenced by George (see Wang: entire document; abstract; see George: abstract; introduction; results section and discussion section) (see page 44)
	Xu teaches remineralizing dentin by treating it, specifically crosslinking it, with phosphorylated chitosan which reads on claims 14-15 and 20 and which would also help manage dentin caries by remineralizing the dentin thus also reading on instant claim 17 (See title; abstract; Discussion section starting pg. 156; Conclusion section; Materials and Methods section, etc.).

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention was made incorporating the functionalized chitosan biopolymers nanoparticles into a collagen matrix of the dentin within the root canal because Madhavan et al. teach that Vascular grafts are widely used for a number of medical treatments. Strength, compliance, endothelialization and availability are issues of most concern for vascular graft materials. With current approaches, these requirements are difficult to satisfy simultaneously. To explore an alternative approach, the present study has engineered the collagen gel construct by incorporating mimetic components and crosslinking the construct with different crosslinkers. The effects of component additives, such as chitosan and elastin, have been evaluated in terms of their mechanical and biological properties. Results demonstrate that the incorporation of chitosan and/or elastin alter stress–strain curves in the low stress loading region, and significantly improve the stretching ratio and ultimate stress of gel constructs compared to collagen constructs. Electron microscopy results suggest that the mechanical improvements might be due to microstructural modifications by chitosan sheets and elastin fibers. The effects of crosslinkers, such as formaldehyde, genipin and ethyl-(dimethyl aminopropyl) and carbodiimide hydrochloride (EDAC) have also been evaluated. Results demonstrate that formaldehyde, EDAC and genipin employ different mechanisms to crosslink collagen-based constructs, and use of genipin as a construct crosslinker exhibits improved elongation and endothelial coverage as compared to formaldehyde and EDAC. In addition, extending gelation time increased the elastic modulus but not the ultimate strength. Therefore, this study suggests that the mimicry of natural vessel tissues with properly crosslinked biopolymer composites could be a potential material design strategy for vascular graft materials (see abstract). The ability of collagen to polymerize into a three-dimensional fibrous matrix makes it an appealing material for extensive therapeutic applications including medical implants. However, collagen matrix constructs lack desired mechanical properties for vascular grafts. Hydrated reconstituted collagen matrices are mechanically weak and stiff. They thus need to be modified for high compliance and elongation as vessel substitutes and be strengthened to be ready for in vivo use. The ECM of natural vessels is a collagen based composite consisting of fibrous proteins such as collagen and elastin, and proteoglycans containing long chain polysaccharides, glycosaminoglycans (GAGs). GAGs such as chondroitin-6- sulphate play an important role in tissue elasticity and interacting with functional proteins. Chitosan or ‘‘poly-D-glucosamine”, a natural polysaccharide, is characterized by excellent biocompatibility and structural similarity to GAGs. Our prior study used chitosan in conjugation with collagen to make constructs that can control cell growth (see page 1414). One of ordinary skill in the art would have been motivated to do so because Madhavan et al. teach that to increase collagen strength, two strategies are generally implemented – crosslinking and reinforcement. Crosslinking involves the use of physical or chemical crosslinkers such as glutaraldehyde, formaldehyde, Nethyl-N0 -(3-dimethyl-aminopropyl) carbodiimide hydrochloride (EDAC) and genipin. These crosslinkers form covalent bonds between characteristic chemical groups on biopolymers. Reinforcement involves the addition of mechanically stronger components to the collagen matrix. This process, if precisely controlled, might increase the ultimate strength of the matrix. The main advantage of using crosslinking or reinforcement to gain mechanical strength is reducing the manufacture time required for a strong vascular graft. Previous studies often used one crosslinker or one reinforcement component, and thus the relative potentials of these matrix-strengthening approaches are not known. Comparative studies to evaluate the efficiency of different approaches in terms of their capability of strengthening collagen-based constructs and inducing cytotoxicity are critical to future studies and use of collagen materials in various biomedical applications. To this end, the present study has investigated mechanical, structural and biological properties of the materials that are constructed from mixtures of collagen, chitosan and/or elastin, and are crosslinked with EDAC, formaldehyde or genipin, in order to evaluate their potentials in vascular graft applications (see page 1414). Results from this study have demonstrated that the properties of collagen constructs are tunable with the addition of mimetic components and the selection of crosslinkers. Chitosan and elastin improve the strength, elongation and stretchability of collagen based gel constructs. Crosslinkers impart critical effects on the strength and modulus of the constructs as well as cell compatibility. Constructs crosslinked with genipin demonstrate higher elongation and endothelial coverage without reducing strength compared to EDAC and formaldehyde. In addition, extending gelation time increased the modulus but not the ultimate strength or the elongation at the break. Therefore, the constructs composed of a combination of collagen, chitosan and/or elastin and crosslinked with genipin, hold potential for superior performance in both mechanical properties and biological properties. This study has given important implications to engineering collagen-based gel matrix materials for vascular graft applications (see conclusion). One of ordinary skill in the art would have had a reasonable chance of expectation of success in combining the references because both references teach the use of chitosan particles. Madhavan et al. also clearly addresses the functional limitation reciting “collagen matrix within the dentin with the functionalized nanoparticles incorporated into the collagen matrix within the dentin resulting in biomimetic mineralization and (b) disrupt an existing biofilm in the root canal” as it is a result of application of the structure. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). With regard to the limitations of claims 16 and 18 as the combination teachings of the references teach substantially similar structure being applied the intended outcomes would necessarily be met as well.

It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention was made that the instantly claimed method of treating root canals/exposed dentin with chitosan particles covalently bound phosphoryl and rose Bengal moieties on the surface would act as remineralization agents, stabilization agents to improve mechanical and chemical properties, and antimicrobial/antibiofilm  agents for elimination and prevention of biofilms and as agents to manage dentin caries and as an endodontic agent because all of the prior art teach that these specific agents, chitosan nanoparticles are useful as antimicrobials, phosphorylated chitosan is useful as remineralization agent, chitosan and Rose Bengal act as stabilization agents which stabilize and improve dentin mechanical and chemical properties and Rose Bengal also release singlet oxygen which is a known antimicrobial as singlet oxygen oxidizes proteins and/or lipids leading to bacteria death. Thus, the combination of these agents together would be expected to act/function in the claimed manner since all of these functions were already known in the art when looking at these actives and their subcombinations. One of ordinary skill in the art would have been motivated to conjugate the chitosan with photosensitizers like rose Bengal because as clearly demonstrated by Rolimi et al. chitosan has an antimicrobial property which can be combined with a photodynamic therapy utilizing photosensitizers while Tsai et al. teach in the abstract the antimicrobial activity of photodynamic therapy (PDT) with different photosensitizers including rose bengal (RB) being effective. An ordinary skilled artisan would have had a reasonable chance of success in combing the references because Kishen, Tsai et al., and  Rolim et al. are focused on antimicrobial treatments.
	It also would have been prima facie obvious to one of ordinary skill in the art to form chitosan nanoparticles which have either phosphoryl moieties covalently bound or rose Bengal covalently bound or particles which have both phosphoryl moieties and rose Bengal moieties covalently bound to the surface because Wang teaches phosphorylating chitosan via reaction with phosphorous pentoxide which is the same method instantly claimed and Wang further teaches wherein the phosphorylated chitosan is useful in calcium phosphate cements for clinical applications which include dentistry/root canals as is evidenced by George (see Wang: entire document; abstract; see George: abstract; introduction; results section and discussion section) (see page 44) while Xu teaches remineralizing dentin by treating it, specifically crosslinking it, with phosphorylated chitosan which reads on claims 15 and 20 and which would also help manage dentin caries by remineralizing the dentin (See title; abstract; Discussion section starting pg. 156; Conclusion section; Materials and Methods section). One of ordinary skill in the art would have been motivated to bind phosphoryl moieties to chitosan to deliver and use in root canal therapies and it was known to bind rose Bengal and chitosan and to use that in root canal therapies. As such it would have been obvious to one of ordinary skill in the art to bind both moieties to chitosan nanoparticles in order to form a composition for use in dental treatments specifically root canals which have all the benefits of chitosan nanoparticles, phosphorylation of chitosan and rose Bengal because it was known in the art, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Claims 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kishen et al. (JOE, 2008, 34(12), 1515-1520, from IDS previously cited), Madhavan et al. (Acta Biomaterialia 6 (2010) 1413–1422, newly cited), Tsai et al. (ANTIMICROBIAL AGENTS AND CHEMOTHERAPY, 55(5), p. 1883–1890, 2011, previously cited), Rolim et al. (Journal of Photochemistry and Photobiology B: Biology 106 (2012) 40–4641, available online October 19th, 2011, previously cited), Wang (Biomaterials, 2001, 22, 2247-2255, from IDS, previously cited) as evidenced by George et al. (http://medind.nic.in/eaa/t06/i1/eaat06i1p7.pdf, cached wayback machine 2009, from IDS), and Xu et al. (J. of Biomedical Materials Research Part B: Applied Biomaterials, 2011, 98B(1), 150-159) as applied to claims 1-5, 16, 18, and 20-21 above and further in view of Divito et al. (US20090220908, previously cited).

	Applicant’s claim:
-- The method of claim 1, further comprising the steps of: removing infected pulp tissue from a tooth root and forming a hollowed-out root canal thereby exposing dentin along a substantial length of the hollowed-out root canal prior to the step of contacting the dentin with the therapeutic composition.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	The combined references together teach the method of claims 1-5, 16, 18, and 11-20 as is discussed above and incorporated herein. 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
The combined references do not specifically teach removing the infected pulp tissue from a tooth root and forming the root canal thereby exposing dentin along a substantial length of the root canal prior to the step of contacting the dentin with the therapeutic composition or further comprising after exposing the slurry to the light, filling in the root canal with a filling material, and cleaning and shaping the hollowed out root canal and washing the root canal following photoactivation of the photosensitizer moieties. However, the combined references together expressly teach using the chitosan containing nanoparticles formed in the presence of phosphate groups and having Rose Bengal and phosphate groups attached in root canals/treating dentin to crosslink with the dentin. Therefore, if these compositions are to be used in root canals then the hollowed out root canal must be formed prior to application of the compositions of the combined references However, these deficiencies in the combined references are addressed by Divito.
Divito teaches that it was known to remove infected pulp tissue from a tooth root to form a hollowed-out root canal which exposes the dentin as is taught by (Kishen) and this is done prior to treating or filling the root canal with compositions for treating the root canal, and Divito also teaches, and cleaning and shaping the hollowed out root canal and washing the hollowed out root canal prior to filling in the hollowed out root canal with a filling material (see [0003]; Abstract; [0004]; [0005]; [0008]; [0017]; [0018-0019]; [0032]; Claims, e.g. Claim 1).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art to perform the additional steps claimed in claims 6-8 and 10 and to include these steps with the methods of treating dentin/root canals as is taught by the combination of references because it was known in the art to remove the pulp and clean and shape the root canal to allow for the solution to remove any and all necessary material and to treat/wash the canal with antimicrobial compositions before filling the canal as these are routine steps performed in root canals and as the combination of the prior art teaches formulations for use with root canals it would have been obvious to one of ordinary skill in the art to perform the routine steps of a root canal and use the claimed composition to disinfect, etc. the root canal before filling it especially since the combination of the prior art teaches the claimed composition is useful as an antimicrobial, remineralization agent, and as stabilization agent. 
It also would have been obvious to one of ordinary skill in the art to wash out the root canal following photoactivation of the photosensitizer moieties to remove any composition that has not crosslinked with the exposed dentin because it was known in the art to remove/wash away the antimicrobial formulation before filling the root canal as is taught/evidenced by Divito.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kishen et al. (JOE, 2008, 34(12), 1515-1520, from IDS previously cited), Madhavan et al. (Acta Biomaterialia 6 (2010) 1413–1422, newly cited),Tsai et al. (ANTIMICROBIAL AGENTS AND CHEMOTHERAPY, 55(5), p. 1883–1890, 2011, previously cited), Rolim et al. (Journal of Photochemistry and Photobiology B: Biology 106 (2012) 40–4641, available online October 19th, 2011, previously cited), Wang (Biomaterials, 2001, 22, 2247-2255, from IDS, previously cited) as evidenced by George et al. (http://medind.nic.in/eaa/t06/i1/eaat06i1p7.pdf, cached wayback machine 2009, from IDS), and Xu et al. (J. of Biomedical Materials Research Part B: Applied Biomaterials, 2011, 98B(1), 150-159) as applied to claims 1-5, 16, 18, and 20-21 above and further in view of Piergallini et al. (WO2011006263, previously cited).
Applicant’s claim:
The method of claim 1 wherein the period of time of exposure to the light is from about 2 minutes to about 12 minutes.
Determination of the scope and content of the prior art
(MPEP 2141.01)
The combined references together teach the method of claims 1-5, 16, 18, and 20-21 as is discussed above and incorporated herein.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
The combined references do not teach wherein the period of time the composition is exposed to light inside the root canal as part of the claimed method is from about 2 minutes to about 10 minutes. However, this deficiency in the combined references is addressed by Piergallini.
Piergallini teaches antimicrobial compositions which are useful for treating teeth and gums, using Rose Bengal or other photoactivatable active agents wherein the compositions are exposed to light for about 60 seconds to about 5 minutes (See Abstract; [0027-0030]; [0013]; [0019, Rose Bengal]) which reads on the instantly claimed range of about 2 minutes to about 12 minutes. 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art to apply the claimed composition to hollowed-out root canals and expose it to light to crosslink the Rose Bengal for about 2 minutes to about 12 minutes because it was already known in the art to expose Rose Bengal containing compositions to light for times which overlap the claimed range when providing antimicrobial treatments to the mouth/oral area. Thus, it would have merely been optimizing the amount of time to afford effective crosslinking of the rose Bengal and chitosan composition of the instant claims with the dentin which would have been a routine modification for one of ordinary skill in the art to optimize especially since the courts have previously found, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIGABU KASSA/Primary Examiner, Art Unit 1619